Detailed Action
Remark
The amendment filed on January 29, 2021 has been considered and entered.  In this application claims 1-20 are pending in which claims 1 and 12 are in independent forms.

Priority
The priority claim to continuation of application No. 15/208,447 filed July 12, 2016 (now Patent No. 10,372,672) and continuation of application No 14/510,735 filed October 9, 2014 (Now Patent No. 9,418,149) and continuation of application No 13/492,519 filed June 8, 2012 (Now Patent No. 8,892,523) is hereby acknowledged.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 1/29/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on Terminal Disclaimer filed on January 29, 2021 and approved by the Office.

ALLOWANCE
	Claims 1-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
The prior art of made of record Wagoner et al. (U.S. Pub. No. 2007/0256003) describe:
Wagoner et al. teach a method for summarization of text in the document would be performed along with additional metadata (Par. 16), 
Wagoner et al. also teach a system that the user-agent client code may obtain the metacontent relevant to a given target URL from a plurality of derived metacontent URLs on a plurality of servers according to various transformation rules determining the location of source content and rules for the transformation of the source content into metacontent to be displayed to the user. (Par. 33),
Wagoner et al. also teach a method that describe a rules for each meta content item type that including the type's name, source content location, content transformation rules, preferred display format and activation time and so on are denoted as a "ClueScript" and the ClueScript Directory is the collection of these types.  Also, the set of source content location and content transformation rules are stored in a ClueScript Directory which is implemented in a database table, but they could also be stored within various file formats.  The word "ClueTab" is used to denote the selector for a meta-content item (or "Clue") which appears within a display area denoted as a "CluePanel".  Indicators placed next to hyperlinks and special content items are denoted as LinkClues (Par. 49),
	Wagoner et al. finally teach a method that utilizes Internet for presentation of information suitable for the administration of commodities, financial transactions, or recreation (Par. 2),
Roark et al. (U.S. Pub. No. 2013/0198221) describe:

Roark et al. also teach a method that the indexing structures using synthetic document summaries which allow the storage stores instruction executed by the processor to perform search query to summaries index file which includes an index portion that contains a plurality of document identifiers (Roark et al. Par. 7), 
Roark et al. finally teach a method that provides a link between the document summaries index file to the file and its associated document summaries (Par. 36).  However, after careful consideration of the amendment and terminal disclaimer filed January 29, 2021, the invention is related generally to the storage and summarization of data file contents, and more particularly to systems and methods of summarizing the content of data files through implementation of fuzzy logic analysis techniques.  The prior arts of made of record fail to anticipate or render obvious the recited features “… wherein the storage event comprises at least one of: (a) a backup of the primary copy of the data file, (b) a migration of the primary copy of the data file, and (c) a synchronization of the primary copy of the data file, resulting in a secondary copy of the data file; a media agent configured to store the secondary copy of the data file to a secondary storage device in the storage operation cell; a summary agent configured to: (i) apply fuzzy logic to create a summary of the primary copy of the data file, wherein the summary is substantially smaller than the primary copy of the data file, and wherein the summary comprises at least one link to the secondary copy of the data file, and (ii) store the summary to a summary store component of the storage operation cell, and wherein the summary is created one of: (I) before storage event begins, (II) during the storage event, and (III) after the storage event; and wherein the storage manager is further configured to: after the summary is stored, implement subsequent storage events for the primary copy of the data file according to first storage preferences comprising at least one storage criterion based on at least one keyword in the summary, instead of according to second storage preferences used prior to storing the summary …” as recited in claims 1 and 12 (in combination with all other features in the claim), the claimed limitations of claims 1 and 12 as a whole.  Consequently, independent claims 1 and 12 are allowable over prior art of made of record when read in the claims as whole. 
Dependent claims 2-11 and 13-20 being further limiting to the independent claims 1 and 12 and enabled by the specification are also allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al.  United States Patent No. 2013/0110790,
Zhang et al. United States Patent Publication No. 2005/0004690,
Gupta et al. United States Patent Publication No. 2007/0299859.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157